Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the weight ratio…relative to acrylic ester units or methacrylic ester units" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, it is unclear when it is necessary use add a functional group-containing monomer copolymerizable with the component (ii).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0177408 to Watanabe in view of JP-2002020438 to Fukuyama et al. (references cited on IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 1-5, Watanabe discloses a coating agent for leather comprising 60 to 80% by weight of an aqueous polycarbonate polyurethane resin (0029), a silica matting agent in amounts that range from 10 to 30% by weight (0032), and 1 to 30% by weight of a silicone-acrylic graft copolymer using 100 parts of polyorganosiloxane and 10 to 100 parts of the acrylate or methacrylate monomer, which overlaps the range to render the case prima facie obvious.  Suitable polyoraganosiloxanes include 1,1-diphenylhexamethylcyclotetrasiloxane (0051).  The use of the di-substituted phenyl polyorganosiloxane is not preferred.
Fukuyama discloses resin compositions excellent in impact resistance and weather resistance under normal and low temperature environments comprising an silicone-acrylic graft copolymer prepared from diphenyl-substitute polyorganosiloxanes and acrylate or methacrylates (0006).
Fukuyama discloses polyorganosiloxanes having the following formula having 34% of diphenylsiloxane (0026):

    PNG
    media_image1.png
    93
    312
    media_image1.png
    Greyscale

At the time of filing it would have been obvious to a person of ordinary skill in the art to use the biphenyl polyorganosiloxanes mentioned in Watanabe and discussed in Fukuyama because the biphenyl polyorganosiloxanes acrylic graft copolymer improves impact resistance under low temperature environment while maintaining excellent transparency and weather resistance (0006).
As to claim 6, Watanabe in view of Fukuyama teach a solids content of 28% by weight (0027-0028) and a viscosity of 0.01 to 10 Pa-s at 25°C (0010).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763